Title: From Abigail Smith Adams to John Quincy Adams, 4 June 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




my dear Son
Quincy June 4th 1815


I must abide by the rule I have establishd, which is not to let any opportunity of writing to you, pass unimproved.—altho I have no later letters from you, to acknowledge than, that, from Paris of the 19th March. Since the receit of which, I believe I have written you half a dozen.I have little more to say now, than that we are all well, anxiously longing for Letters from you, and for intelligence, that my dear grandsons have safely arrived.
The Milo, Captain Glover arrived yesterday in Boston, from Liverpool, 36 days passage, I am not much disappointed in not getting no Letters from you by her: I presume you could not have received your Credentials, and have gone over to England before she saild, which was the tenth of April. mr Maury the consul at Liverpoo,l has been very attentive to your Father, by sending him Liverpool papers when ever opportunitys have occured, and I think he would take charge of letters from you; and transmit them from thence. most of our Merchant vessels go to Liverpool. Your Janry Letter which you sent to England to come by the packet: was no doubt lost with the packet. many letters which I wrote to you, during the war, were also lost.
The Eyes of all the civilized world, are fixed upon France. Napolean appears to hold the destinies of Nations in his hands—may that Being who presides over the universe, who rides in the Whirlwind, and directs the storm, who taketh up the iles as a little thing, and who bringeth the counsel of Man to naught, so overrule in his providence, as to give peace to the world. If says, the common sense of the American Nation, the French Nation chuse to have Napolean to rule over them, what right have other Nations to dictate to them?
I inclose to you the pamphlet your father mentioned in a former Letter, and an address to our Clergy. I could send you several others of the same kind, but it pains me to circulate truths so disgracefull to our country. I inclose you a National paper which contains Captain Stuarts official Letters, and a peice from Vermont which speaks a language more agreable to my sentiments, and feelings_
Cobbetts Letters which he publishes in the Register, are reprinted here, and have free circulation. coars as is his language sometimes, and sausy as his pen is, he understands the National character of this people, better than any Man in England. Tho his information is not always correct, he never was in N. England—
Mr Bray, who married a Daughter of mr Sam’ll Eliot, will be the bearer of this Letter, I do not know personally the gentleman. mr Shaw negotiates the business.
my love to my Dear Daughter to whom I have lately written, and to my three grandson’s from whom I hope to receive Letters.
With renewed assurances / of Love & affection / I am / your Mother


Abigail Adams




